Exhibit 10-e

 

TEMPLATE

 

RESTRICTED STOCK AGREEMENT FOR

EMPLOYEES UNDER THE CINERGY CORP.

1996 LONG-TERM INCENTIVE COMPENSATION PLAN

 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”), dated effective as of
                               (the “Date of Grant”), is made by and between
Cinergy Corp., a Delaware corporation, and                                (the
“Employee”), an employee of Cinergy Corp. or one of its directly or indirectly
held majority or greater-owned subsidiaries (collectively referred to herein as
the “Company”).

 

WHEREAS, Cinergy Corp. has adopted the Cinergy Corp. 1996 Long-Term Incentive
Compensation Plan, as amended from time to time (the “Plan”), pursuant to which
the Employee has been granted the right, contingent upon the Employee satisfying
certain vesting requirements, to receive shares of Cinergy Corp. common stock,
with par value of $0.01 per share (“Common Stock”), on the terms set forth in
this Agreement; and

 

WHEREAS, the parties desire to enter into this Agreement to set forth their
understandings with respect to the Common Stock described in this Agreement,
such Common Stock sometimes referred to herein as “Restricted Stock.”

 

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
contained in this Agreement, the parties agree as follows:

 

1.                                      Grant of Restricted Stock. Cinergy Corp.
hereby grants to the Employee as of the Date of Grant              shares of
Restricted Stock (the “Restricted Stock”) subject to and upon the terms,
conditions and restrictions set forth in this Agreement and the Plan.  The
Restricted Stock shall be fully paid and nonassessable.

 

2.                                      Restrictions on Restricted Stock. The
Restricted Stock shall be subject to the following terms, conditions and
restrictions:

 

(a)                                  Subject to the restrictions set forth in
the Plan and this Agreement, the Employee shall possess all incidents of
ownership of the Restricted Stock.

 

(b)                                 The Restricted Stock, and the Employee’s
interest therein, may not be sold, exchanged, assigned, transferred, pledged,
hypothecated, encumbered or otherwise disposed of by the Employee, except to the
Company, until the Restricted Stock has become vested as provided in
Section 2(c) hereof; provided, however, that the Employee’s rights with respect
to the Restricted Stock may be transferred by will or pursuant to the laws of
descent and distribution. Any purported transfer or encumbrance in violation of
this Agreement shall be void, and the other party to any such purported
transaction shall not obtain any right or interest in the Common Stock.

 

(c)                                  Subject to earlier forfeiture as described
in Section 2(d) hereof, the Restricted Stock shall vest on
                              , provided that the Employee has been continuously
employed with the Company as of such date [and the Committee (as defined in the
Plan) determines as of such date that all of the performance measures set forth
in Section 2(e) (the “Performance Measures”) have been satisfied in full.]
Notwithstanding the preceding sentence, the Restricted Stock shall immediately
vest in full [(without regard to whether the Performance Measures have been
satisfied)] if Employee has been continuously employed with the Company until
the first to occur of the following events (provided that such events occur on
or prior to                               ): (i) the Employee’s death, (ii) the

 

1

--------------------------------------------------------------------------------


 

Employee’s disability (as that term is defined in the Cinergy Corp. Long-Term
Disability Plan) or, (iii) during the two-year period beginning on the “Cinergy
Effective Time,” as such term is used in the Agreement and Plan of Merger by and
among Duke Energy Corporation, Cinergy Corp., Deer Holding Corp., Deer
Acquisition Corp. and Cougar Acquisition Corp., dated May 8, 2005, either the
Company terminates the Employee’s employment for reasons other than Cause or the
Employee terminates his or her employment with the Company for Good Reason.(1)

 

(d)                                 The Employee shall forfeit his or her
Restricted Stock in its entirety if he or she ceases to remain continuously
employed by the Company until the date on which the Restricted Stock vests in
accordance with Section 2(c) hereof. In the event of forfeiture, the
certificate(s) representing the Restricted Stock covered by this Agreement shall
be transferred to and reacquired by the Company at no cost to the Company.

 

(e)                                  For purposes of this Agreement, the
following terms shall have the following meanings:

 

(i)                                     For purposes of this Agreement, the
terms “Cause” and “Good Reason” shall have the meaning given to such terms in
the most recent employment agreement, as amended, in effect for the Employee.

 

(ii)                                  “Performance Period” shall mean the period
beginning on                                    and ending on
                                  .

 

(iii)                               “Performance Measures” shall be as follows: 
[Insert Performance Measures]

 

3.                                      Certificate; Restrictive Legend.  The
Employee agrees that the Restricted Stock shall be represented by a certificate
or certificates registered in the Employee’s name and endorsed with an
appropriate legend referring to the restrictions set forth in this Agreement.

 

4.                                      Retention of Stock Certificate;
Dividends.

 

(a)                                  The certificate(s) representing the
Restricted Stock shall be held in custody by the Company or its agent until
those shares have become vested in accordance with Section 2(c) of this
Agreement.  The Employee hereby appoints the Company, with full power of
substitution, as the Employee’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of the Employee to
take any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such forfeited shares to the Company upon such
forfeiture.

 

(b)                                 Except as otherwise provided herein, from
and after the Date of Grant, the Employee shall have all rights of a shareholder
with respect to the Restricted Stock, including the right to vote the Restricted
Stock [and receive any dividends;] [, but during the period commencing on
                               and ending on the date the Restricted Stock
becomes fully vested, any dividends that would have been paid to the Employee if
he or she had held the Restricted Stock during such period and such stock had
not been subject to forfeiture provisions will be retained by the Company and
will be subject to the provisions set forth in Section 2; if the Restricted
Stock becomes vested as provided herein, the Company shall transfer to the
Employee within thirty days after such vesting date additional Common Stock
having a fair market value on the date of transfer equal to the dividends
retained with respect to the Restricted Stock;] provided, however, that any
additional Common Stock or other securities that the Employee may become
entitled to

 

--------------------------------------------------------------------------------

(1)          The vesting events for restricted stock vary for each participant. 
Some restricted stock grants incorporate a cliff vesting schedule while others
use a graded vesting schedule.  The restricted stock grants incorporate some or
all of the items set forth in
Section 2(c).

 

2

--------------------------------------------------------------------------------


 

receive pursuant to a stock dividend, stock split, combination of shares,
recapitalization, merger, consolidation, separation or reorganization or any
other change in the capital structure of the Company shall be subject to the
same restrictions as the Restricted Stock covered by this Agreement.

 

5.                                      Income Taxes. The Employee shall pay to
the Company promptly upon request, and in any event at the time the Employee
recognizes taxable income in respect of the Restricted Stock, an amount equal to
the taxes the Company determines it is required to withhold under applicable tax
laws with respect to the Restricted Stock.  Such payment shall be made in the
form of cash, shares of Common Stock already owned or withholding from shares
otherwise transferable upon the lapse of restrictions, or in a combination of
such methods, as determined by the Employee.  The Employee shall promptly notify
the Company of any election made by the Employee pursuant to Section 83(b) of
the Code.

 

6.                                      Incorporation by Reference. The
provisions of the Plan are incorporated into this Agreement by reference. This
Agreement shall be construed in accordance with the provisions of the Plan and
such regulations as may from time to time be adopted by the Committee. Any
capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan. The Committee shall have final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations thereunder, and its decision shall be binding and conclusive upon
the Employee and his or her legal representative in respect of any questions
arising under the Plan, or this Agreement. In the event of any conflict between
the provisions of the Plan and the provisions of this Agreement, the terms,
conditions and provisions of the Plan shall control, and this Agreement shall be
deemed to be modified accordingly. By signing this Agreement, the Employee
acknowledges that he or she has received a copy of the Plan and this Agreement
and has had an opportunity to review the Plan and this Agreement and agrees to
be bound by all the terms and provisions of the Plan and this Agreement.

 

7.                                      Notices and Electronic Delivery and
Signature. Except as otherwise provided by the Company from time to time, any
and all notices, designations, consents, offers, acceptances and any other
communications provided for in this Agreement shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of Cinergy Corp., to Cinergy
Corp., 139 East Fourth Street, Cincinnati, Ohio 45202, Attention: Manager,
Compensation, or such other address or in accordance with such other procedure
as the Company may, from time to time, specify, and in the case of the Employee,
to the Employee’s address appearing on the books of the Company, or to the
Employee’s residence or to such other address as may be designated in writing by
the Employee. Notwithstanding the foregoing, the Employee hereby consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents, including all materials required to be
distributed pursuant to applicable securities laws.  If the Company establishes
procedures for an electronic signature system for delivery and acceptance of
Plan documents (including documents relating to any programs adopted under the
Plan), the Employee hereby consents to such procedures and agrees that his or
her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature.  The Employee consents and agrees that
any such procedures and delivery may be effected by a third party engaged by the
Company to provide administrative services related to the Plan, including any
program adopted under the Plan.  The Employee understands that, unless earlier
revoked by the Employee, this consent shall be effective for the duration of the
Agreement and that he or she shall have the right at any time to request written
copies of any and all materials referred to above.

 

8.                                      No Right to Continued
Employment. Nothing in the Plan or in this Agreement shall confer upon the
Employee any right to continue in the employ of the Company or shall interfere
with or restrict in any way the right of the Company, which is hereby expressly
reserved, to remove, terminate or discharge the Employee at any time for any
reason whatsoever, with or without Cause.

 

9.                                      Successors. The terms of this Agreement
shall be binding upon and inure to the benefit of Cinergy

 

3

--------------------------------------------------------------------------------


 

Corp., its successors and assigns, and on the Employee and the beneficiaries,
executors, administrators, heirs, and successors of the Employee.

 

10.                               Invalid Provision. The invalidity or
unenforceability of any particular provision of this Agreement shall not affect
the other provisions of this Agreement, and this Agreement shall be construed in
all respects as if such invalid or unenforceable provision has been omitted.

 

11.                               Modifications.  No change, amendment,
modification or waiver of any provision of this Agreement shall be valid unless
the same is in writing and signed by the parties.

 

12.                               Entire Agreement. This Agreement and the Plan
contain the entire agreement and understanding of the parties with respect to
the subject matter contained in this Agreement, and supersede all prior
communications, representations and negotiations in respect thereto.

 

13.                               Governing Law.  This Agreement and the
Employee’s rights under it shall be construed and determined in accordance with
the laws of the state of Delaware.

 

14.                               Headings. The headings of the Sections of this
Agreement are provided for convenience only and are not to serve as a basis for
interpretation or construction, and shall not constitute a part of this
Agreement.

 

15.                               Counterparts. This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

16.                               Compliance with Law.  The Company shall make
reasonable efforts to comply with all applicable federal and state securities
laws; provided, however, notwithstanding any other provision of this Agreement,
the Company shall not be obligated to deliver any Common Stock pursuant to this
Agreement if the delivery thereof would result in a violation of any such law.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties as of the              day of                               ,
          .

 

EMPLOYEE

CINERGY CORP.

 

 

 

 

Signature:

 

 

By:

 

 

 

4

--------------------------------------------------------------------------------